This is a motion for a notice to issue to (278) the defendants to show cause why a mandamus should not issue against the defendants to restore the relator to his franchise as a corporator in the company. It appears from the affidavit that Delacy became a subscriber on 13 April, 1818, and *Page 140 
was admitted as a corporator from thenceforth until after he made a contract with the president and directors, by which he was to pay for the stock he had subscribed to. If, after this contract had been put an end to, Delacy had been called upon to pay his subscription, and upon neglecting to do so, or on not showing a satisfactory reason for the neglect, he had been ejected from his place as a corporator, it would have been incumbent on the court to inquire into and give an opinion on the right of the stockholders so to proceed. What he could have shown on such a notice, either as payment or excusing the neglect, cannot be told; but, prima facie, we must take it to be the undoubted right of every man to receive notice of any proceeding against him by which he is to be deprived of acknowledged rights; and, for want of such notice in the present case, the rule ought to issue as prayed for in the petition.